Citation Nr: 1203067	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to January 1952. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In April 2009, the Board granted entitlement to special monthly pension based on housebound status but denied special monthly pension based on the need for aid and attendance of another person.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 memorandum decision, the Court vacated the Board's decision and remanded it for further proceedings consistent with its decision.  The case has been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Court's decision, it determined that the Board's statement of reasons or bases was inadequate for review.  Specifically, the Court found that the Board's rejection of hearing testimony and other lay evidence was not clearly explained.  

The Board will seek clarification of testimony the Veteran provided at the February 2006 RO hearing.  At that hearing, the Veteran testified, "Well, when I go to the bathroom...well, I take my wife so that she can help me. . . .  When I go to the bathroom[,] I call for my wife because I can't do it alone."  See transcript on page 2.  In the April 2009 decision, the Board wrote, "While the Veteran reported at the hearing that he needed his wife's assistance in the bathroom he did not indicate why."  See id. at page 9.  The Board found as fact that the Veteran was capable of attending to toileting needs.  Id.; see March 2005 VA Aid and Attendance examination report ("He complains of bladder incontinence only associated with treatment for his cancer of the prostate in 1996[,] not since.  He can take care of his own necessities.").  

In the Court's decision, it expressed that it was unable to understand the Board's conclusion (that the Veteran was able to attend to his toileting needs) based on the Veteran's testimony "without descending into scatology."  See slip opinion on page 6.  The Court also directed the Board to consider the appellant's November 2005 lay statement that his leg conditions had worsened and reassess the possible need to obtain a more current examination, or explain why one was not necessary.  

As the Veteran's testimony regarding needing assistance and the November 2005 lay statement that his leg conditions had worsened shows there may have been a material change in his condition, the Board finds that another examination is warranted.

Additionally, the Board finds that additional development is warranted to obtain more contemporaneous VA treatment records (the most recent records are from 2006) and possible Social Security Administration (SSA) records.  Social Security information of record shows that the Veteran was entitled to disability benefits in 1984.  Although the Veteran's benefits may since have been converted to SSA retirement benefits based on the Veteran's age, it is possible that SSA has information relevant to the current claim as periodic re-adjudications of his entitlement to SSA disability benefits may have occurred.  An attempt to obtain these potentially relevant records must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the VA treatment records from the San Juan VA Medical Center from August 2006 to the present time.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating / re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the above development has been completed to the extent possible, the RO should then schedule the Veteran for an appropriate VA examination to determine the need for special monthly pension based on the need for regular aid and attendance.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to his needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  A rationale for each opinion reached must be provided.  

4.  After the requested examination report has been completed, it should be reviewed to ensure that the examiner has addressed the issues that will assist VA in determining whether the Veteran needs the aid and attendance of another person.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to special monthly pension based on the need for aid and attendance of another person.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

